          Case 1:19-cr-10384-PBS Document 1 Filed 10/09/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                      CriminalNo. |40«. |03^
                                                      Violations:


                                                      Count One: Possession with Intent to Distribute
 LYNDON SCOTT,
                                                      Cocaine Base
    a/k/a "Schizzy,"
                                                      (21 U.S.C. § 841(a)(1))
    a/k/a"Womach,"
                                                      Count Two: Felon in Possession of Firearm and
             Defendant
                                                      Ammunition
                                                      (18 U.S.C. § 922(g)(1))

                                                      Count Three: Possession of Firearm in
                                                      Furtherance of a Drug Trafficking Offense
                                                      (18 U.S.C. § 924(c))

                                                      Drug Forfeiture Allegation:
                                                      (21 U.S.C. § 853)

                                                      Firearm Forfeiture Allegation:
                                                      (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))


                                         INDICTMENT


                                          COUNT ONE
                         Possession with Intent to Distribute Cocaine Base
                                     (21 U.S.C. § 841(a)(1))

The Grand Jury charges:

       On or about September 30,2019, in Boston, in the District ofMassachusetts, the defendant,

                     LYNDON SCOTT, a/k/a "Schizzy," a/k/a "Womach,"

did knowingly and intentionally possess with intent to distribute a mixture and substance

containing a detectable amount of cocaine base, a Schedule 11 controlled substance.

       All in violation of Title 21, United States Code, Section 841(a)(1).
          Case 1:19-cr-10384-PBS Document 1 Filed 10/09/19 Page 2 of 6



                                         COUNT TWO
                        Felon in Possession of Firearm and Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

       On or about September 30,2019, in Boston, in the District ofMassachusetts, the defendant,

                     LYNDON SCOTT, a/k/a "Schizzy," a/k/a "Womach,"

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, a Taurus 9 millimeter pistol, model PTlll 02A, bearing serial number

TL098471, and thirteen rounds of 9 millimeter ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
          Case 1:19-cr-10384-PBS Document 1 Filed 10/09/19 Page 3 of 6



                                        COUNT THREE
             Possession of a Firearm in Furtherance of a Drug Trafficking Offense
                                     (18 U.S.C. § 924(c))

The Grand Jury further charges:

       On or about September 30,2019, in Boston, in the District ofMassachusetts, the defendant,

                     LYNDON SCOTT, a/k/a "Schizzy," a/k/a "Womach,"

did knowingly possess a firearm, to wit: a Taurus 9 millimeter pistol, model PTl 11 02A, bearing

serial number TL098471, in furtherance of a drug trafficking crime, to wit: possession with intent

to distribute cocaine base, in violation of Title 21, United States Code, Section 841(a)(1), as

charged in Count One of this Indictment.

       All in violation of Title 18, United States Code, Section 924(c)(1).
             Case 1:19-cr-10384-PBS Document 1 Filed 10/09/19 Page 4 of 6



                              DRUG FORFEITURE ALLEGATION
                                         (21 U.S.C. § 853)

        1.      Upon conviction ofthe offense in violation ofTitle 21, United States Code, Section

 841(a)(1), set forth in Count One of this Indictment, the defendant,

                      LYNDON SCOTT, a/k/a "Schizzy," a/k/a "Womach,"

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of

such offense; and any property used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, such offense.

        2.      If any ofthe property described in Paragraph 1, above, as being forfeitable pursuant

to Title 21, United States Code, Section 853, as a result of any act or omission of the defendant -

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendant up to the value of the property described in

Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.
             Case 1:19-cr-10384-PBS Document 1 Filed 10/09/19 Page 5 of 6



                            FIREARM FORFEITURE ALLEGATION
                          (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

         The Grand Jury further finds that:

        1.      Upon conviction of one or more of the offenses in violation of 18, United States

Code, Sections 922(g)(1) and 924(c), set forth in Counts Two and Three of this Indictment, the

defendant,

                       LYNDON SCOTT, a/k/a "Schizzy," a/k/a "Womach,"

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1), and

Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or used in

any knowing commission ofthe offenses. The property to be forfeited includes, but is not limited

to, the following:

                a. a Taurus 9 millimeter pistol, model PTl 11 02A, bearing serial number
                     TL098471; and

                b. thirteen rounds of 9 millimeter ammunition,;

       2.       If any ofthe property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant —

                        a. cannot be located upon the exercise of due diligence;

                        b. has been transferred or sold to, or deposited with, a third party;

                        c. has been placed beyond the jurisdiction of the Court;

                        d. has been substantially diminished in value; or

                        e. has been commingled with other property which cannot be divided
                           without difficulty;
          Case 1:19-cr-10384-PBS Document 1 Filed 10/09/19 Page 6 of 6



it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.

                                                     A TRUE BILL




                                                     FOREPERSON




CHRISTOPHER POHL
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: October 9, 2019
Returned into the District Court by the Grand Jurors and filed.



                                                     DEPUTY                        (2
